Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 1 of 28 Page ID #:37




                    APPENDIX OF
                   PHOTOGRAPHS
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 2 of 28 Page ID #:38




                                                     Figure 1: Balt Optima outer box




                                                                             Appendix of Photographs, Page 001
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 3 of 28 Page ID #:39




                                                         Figure 2: Balt Optima pouch removed
                                                         from outer box




                                                                           Appendix of Photographs, Page 002
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 4 of 28 Page ID #:40




                                                                Figure 3: Balt Optima IFU manual
                                                                contained in outer box




                                                                          Appendix of Photographs, Page 003
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 5 of 28 Page ID #:41




                                                Figure 4: Balt Optima in packaging
                                                hoop after opening pouch and partly
                                                removing hoop




                                                                              Appendix of Photographs, Page 004
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 6 of 28 Page ID #:42




                                                                    Figure 5: Balt Optima packaging hoop
                                                                    removed from pouch




                                                                        Figure 5a: Optima delivery system




                                                                        Appendix of Photographs, Page 005
               Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 7 of 28 Page ID #:43
Figure 6: Optima with delivery system partially removed
from packaging hoop




                              Figure 6b: Optimal delivery
                              pusher proximal end




                                                                                      Appendix of Photographs, Page 006
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 8 of 28 Page ID #:44




                                                                        Figure 7: Optima implant
                                                                        delivery system removed from
                                                                        packaging hoop


                                                                        Figure 7a: Optima implant
                                                                        embolic coil




                                                                         Figure 7b: Optima delivery
                                                                         pusher proximal end




                                                                       Appendix of Photographs, Page 007
                           Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 9 of 28 Page ID #:45


                                     Figure 8c: Implant
                                     embolic coil distal end
                                                                                                 Figure 8: Implant embolic
                                                                                                 coil close-up




Figure 8a: Implant embolic coil                       Figure 8b: Delivery
proximal end                                          pusher distal end




                                                                                                  Appendix of Photographs, Page 008
               Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 10 of 28 Page ID #:46




Figure 9: Embolic coil distal end
                                                                  Figure 9b: Monofilament                   Figure 9c: Monofilament
                                       Figure 9a: Adhesive ball
                                                                  tether knotted and wrapped                tether passing through
                                       at distal tip of implant
                                                                  around distal end of implant              lumen of implant coil




                                                                                                 Appendix of Photographs, Page 009
                Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 11 of 28 Page ID #:47




                                                                                                Figure 10b: Embolic coil



                                                          Figure 10a: Proximal end
                                                          of implant



                                                                                                 Figure 10: Close-up of proximal
                                                                                                 end of implant embolic coil
                                                                                                 attached to distal end of
                                                                                                 delivery pusher




                                                                                     Figure 10c: Monofilament tether
Figure 10d: Distal end of delivery pusher                                            connecting implant embolic coil to
                                                                                     delivery pusher

                                                                                        Appendix of Photographs, Page 010
             Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 12 of 28 Page ID #:48
                                          Figure 11a: Proximal end of implant coil




Figure 11: Monofilament tether
wrapped around proximal end of
implant coil




                                                                                     Appendix of Photographs, Page 011
                  Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 13 of 28 Page ID #:49




                   Figure 12c: Monofilament
                   tether passing through inner
                   lumen of resistive heater coil
                   loops




Figure 12: Distal end of delivery           Figure 12b: Second electrical lead   Figure 12a: First electrical lead wire
pusher showing resistive heater             wire (yellow) soldered to proximal   (green) soldered to distal end of
coil section                                end of heater coil loops             heater coil loops




                                                                                                                Appendix of Photographs, Page 012
              Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 14 of 28 Page ID #:50
                                                                  Figure 13a: Electrically resistive heater coil
                                                                  between solder joints ~0.021” total length




Figure 13: Distal end of pusher                                                                                            Figure 13d:
delivery system with dimensional                                                                                           Monofilament tether
analysis of heater coil                                                                                                    ~0.0022” OD passing
                                                                                                                           through second section
Figure 13b: First section of heater coil                                                                                   of heater coil loops
loops - Outer diameter (OD) ~ 0.008”,      Figure 13c: Second section of heater
coil diameter ~ 0.0011”, inner             coil loops – OD ~0.005”, coil diameter
diameter (ID) approx. ~0.006”              ~0.0011”, ID ~0.0028”




                                                                                                             Appendix of Photographs, Page 013
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 15 of 28 Page ID #:51




                                                                             Figure 14: Close-up of resistive
                                                                             heater coil section




                                  Figure 14a: Monofilament
                                  tether passing through inner
                                  lumen of resistive heater coil
                                  loops




                                                                        Appendix of Photographs, Page 014
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 16 of 28 Page ID #:52




                                        Figure 15: Monofilament tether
                                        exit location ~5 cm from distal
                                        end of delivery pusher




                                                                          Appendix of Photographs, Page 015
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 17 of 28 Page ID #:53




                                                                                 Figure 16: Proximal end of
                                                                                 monofilament tether
                                                                                 exiting delivery pusher




                                                                                   Figure 16c: First electrical
                                                                                   lead wire (green) passing
                                                                                   through lumen of delivery
                                                                                   pusher




          Figure 16a: Knot in
          distal end of
          monofilament
          tether attaching
          implant coil to         Figure 16b: Second electrical lead
          delivery pusher         wire (yellow) passing through
                                  lumen of delivery pusher


                                                                        Appendix of Photographs, Page 016
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 18 of 28 Page ID #:54




Figure 17: Stretch resistant
member attachment points                                                   Figure 17a: First attachment point
                                                                           near distal end of implant coil.




                                           Figure 17b: Second attachment
                                           point near proximal end of
  Figure 17c: Third attachment point
                                           implant coil
  near distal end of delivery device




                                                                                 Appendix of Photographs, Page 017
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 19 of 28 Page ID #:55
                              Figure 18: Proximal electrical
                              connector of delivery pusher       Figure 18a: First conductive core
                                                                 member with externally exposed portion




                                                                           Figure 18b: Second conductive
                                                                           member with exposed gold
                                                                           plating layer




                                                                         Appendix of Photographs, Page 018
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 20 of 28 Page ID #:56




                                             Figure 19: Electrical connector construction




                                           Figure 19a: First electrical lead wire (green)
                                           soldered to conductive gold plating



                                          Figure 19b: Electrical insulation
                                          layer separating first and second
                                          conductive members




                                                                                    Appendix of Photographs, Page 019
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 21 of 28 Page ID #:57


      Figure 20: Proximal end of delivery pusher




                                          Figure 20a: Insulating layer between
                                          gold plated connector and second
                                          electrically conductive lead wire
                                          (yellow)




    Figure 20b: Second electrical lead wire
    (yellow) electrically connected to steel
    hypotube to form DC circuit

                                                                                 Appendix of Photographs, Page 020
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 22 of 28 Page ID #:58




                                                                      Figure 21: Balt XCEL detachment
                                                                      controller top and bottom




                                                                        Appendix of Photographs, Page 021
         Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 23 of 28 Page ID #:59




Figure 22a: XCEL detachment
controller front
                                                                          Figure 22b: XCEL detachment
                                                                          controller with proximal end of
                                                                          delivery system inserted per IFU




                                                                                   Appendix of Photographs, Page 022
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 24 of 28 Page ID #:60




                                                                   Figure 23: XCEL
                                                                   detachment controller
                                                                   with cover removed




                                                                        Figure 23a: Power
                                                                        source, 3 batteries




                                                                         Appendix of Photographs, Page 023
Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 25 of 28 Page ID #:61




                                                                                 Figure 24: XCEL detachment
                                                                                 controller with white funnel
                                                                                 removed showing 3 contacts
                                                                                 on circuit board designed to
                                                                                 connect electrical contacts on
                                                                                 Optima delivery system to
                                                                                 power source




                                               Figure 24a: 3 electrical
                                               contacts




                                                                          Appendix of Photographs, Page 024
             Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 26 of 28 Page ID #:62




Figure 25: Additional evidence of pre-tension. Monofilament has rebounded approximately 0.09 inches (0.23 cm) after detachment
indicating it was under tension at the time of detachment




                                           Figure 25a: Proximal end of monofilament
                                           tether severed by heat during detachment,
                                           rebound 0.0872” from distal end of delivery
                                           system indicating system was pre-tensioned




                                                                                                            Appendix of Photographs, Page 025
        Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 27 of 28 Page ID #:63




Figure 26: Proximal end of coil implant after detachment




                                                           Figure 26a: End of polymer monofilament
                                                           degraded by heat, causing it to detach from
                                                           delivery system




                                                                                             Appendix of Photographs, Page 026
              Case 8:19-cv-01335-JLS-KES Document 1-1 Filed 07/08/19 Page 28 of 28 Page ID #:64




Figure 27: Proximal end of implant             Figure 27a: End of polymer link after detachment from
showing polymer link after detachment          delivery system showing heat degradation




                                                                                                  Appendix of Photographs, Page 027
